DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 10, 20, 21, 27-31, 37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US Pub. 2020/0374859).
Regarding claims 1, 28, 29 and 40, Han teaches an apparatus for wireless communication at a first wireless device, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a second wireless device (see Mode 3 UE in Figure 4) via a sidelink communication link, a sidelink control information scheduling an uplink transmission from the first wireless device (see Mode 4 UE in Figure 4) to the second wireless device, wherein the second wireless device comprises a central node in a star topology sidelink network and the first wireless device comprises a peripheral node in the star topology sidelink network (see SCI in step 402 in Figure 4); generate the uplink transmission based at least in part on the sidelink control information (see SL transmission in step 404 in Figure 4); and transmit the uplink transmission to the second wireless device via the sidelink communication link in accordance with the sidelink control information (see SL transmission in step 404 in Figure 4).
Regarding claim 2, Han teaches the instructions are further executable by the processor to cause the apparatus to: receive, from the second wireless device, a base station, or both, a radio resource control message that indicates a set of sidelink resources of the sidelink communication link which are dedicated for transmission of uplink control information or reception of downlink control information, wherein the uplink transmission is transmitted via at least a portion of the set of sidelink resources (see DCI including Resource for SL transmission in step 401 in Figure 4).
Regarding claim 3, Han teaches the instructions are further executable by the processor to cause the apparatus to: receive, via the sidelink control information, an indication of a subset of the set of sidelink resources to be used for transmitting the uplink transmission (see SCI in step 402 in Figure 4 and excluding the reserved resource from a resource pool in step 403 in Figure 4).
Regarding claim 9, Han teaches the instructions are further executable by the processor to cause the apparatus to: receive, via the sidelink control information, an indication of a set of sidelink resources to be used for transmitting the uplink transmission, wherein the uplink transmission is transmitted via at least a portion of the set of sidelink resources (see SCI in step 402 in Figure 4 and excluding the reserved resource from a resource pool in step 403 in Figure 4).
Regarding claim 10, Han teaches the indication of the set of sidelink resources is included in one or more bit fields associated with an allocation of time resources, one or more bit fields associated with an allocation of frequency resources, or both (see Resource Reservation Field (RRF) in step 402 in Figure 4).
Regarding claim 20, Han teaches the sidelink control information is received via a sidelink shared channel of the sidelink communication link (see SCI in step 402 in Figure 4).
Regarding claim 21, Han teaches the instructions are further executable by the processor to cause the apparatus to: receive additional sidelink control information from the second wireless device via a sidelink control channel of the sidelink communication link, wherein receiving the sidelink control information is based at least in part on receiving the additional sidelink control information (see “transmits SCI format 1 on PSCCH” in [0048]).
Regarding claim 27, Han teaches the instructions are further executable by the processor to cause the apparatus to: receive, from a third wireless device (see eNB in Figure 4), a control message indicating a set of sidelink resources to be used for the sidelink communication link, wherein the uplink transmission is transmitted within at least a subset of the set of sidelink resources (see DCI including Resource for SL transmission in step 401 in Figure 4).
Regarding claim 30, Han teaches the instructions are further executable by the processor to cause the apparatus to: receive a radio resource control message that indicates the set of sidelink resources of the sidelink communication link which are dedicated for transmission of uplink control information or reception of downlink control information (see DCI including Resource for SL transmission in step 401 in Figure 4).
Regarding claim 31, Han teaches the instructions are further executable by the processor to cause the apparatus to: receive a control message indicating a set of resources for receiving the downlink transmission (see SCI in step 402 in Figure 4); and monitor the set of resources based at least in part on the control message, wherein receiving the downlink transmission is based at least in part on the monitoring (see SL transmission in step 404 in Figure 4).
Regarding claim 37, Han teaches the instructions are further executable by the processor to cause the apparatus to: receive, from the second wireless device, a control message allocating a set of resources for a plurality of transmissions between the first wireless device and the second wireless device (see SCI in step 402 in Figure 4); and receive, via the downlink transmission, an indication to perform at least a subset of the plurality of transmissions, wherein generating the additional transmission is based at least in part on receiving the indication (see SL transmission in step 404 in Figure 4).
Allowable Subject Matter
Claims 4-8, 11-19, 22-26, 32-36, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US Pub. 2020/0112982) teaches the sidelink data resource is allocated/scheduled by a network node (see step 1605 and 1610 in Figure 16).

    PNG
    media_image1.png
    655
    878
    media_image1.png
    Greyscale


Baldemair et al. (US Pub. 2020/0280966) teaches a scheduling assignment  using sidelink control information (“A scheduling assignment may be considered an example of downlink control information or signaling, e.g. if transmitted by a network node and/or provided on downlink (or sidelink control information if transmitted using a sidelink and/or by a user equipment).” in [0105]) and a scheduling grant may generally indicate uplink resource/s and/or an uplink channel and/or a format for control information pertaining to associated scheduling assignments [0106].
Akkarakaran et al. (US Pub. 2021/0037549) teaches a physical sidelink control channel (PSCCH) 315 carrying sidelink control information (SCI) 330 allocating resources in a physical sidelink shared channel (PSSCH) 320.

    PNG
    media_image2.png
    494
    986
    media_image2.png
    Greyscale



Basu Mallick et al. (US Pub. 2020/0304969) teaches Tx UE 205 transmitting SCI (PSCCH) to multiple Rx UEs 215 (see step 3 in Figure 2).

    PNG
    media_image3.png
    1183
    928
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414